NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-5285-17T1

IN THE MATTER OF THOMAS
GILLEN, JR., SHERIFF'S OFFICER
SERGEANT (PC2608V), HUDSON
COUNTY SHERIFF.
________________________________

                Submitted November 18, 2019 – Decided December 3, 2019

                Before Judges Sabatino and Sumners.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2018-1894.

                C. Elston & Associates, LLC, attorneys for appellant
                Thomas Gillen, Jr. (Catherine Mary Elston, of counsel
                and on the briefs).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent Civil Service Commission (Donna Sue
                Arons, Assistant Attorney General, of counsel; George
                Norman Cohen, Deputy Attorney General, on the
                brief).

PER CURIAM

       Appellant Thomas Gillen, Jr., a sheriff's officer employed by Hudson

County, seeks reversal of the June 8, 2018 final agency decision of the Civil
Service Commission ("the CSC"), which declared him ineligible to take a

promotional examination for the title of sergeant. The CSC found appellant

ineligible to sit for the examination because he failed to have three continuous

years of permanent service in his position, as required by N.J.A.C. 4A:4 -2.6(b).

We affirm.

      The pertinent facts and procedural history from the administrative record

are as follows.

      From February 1997 until July 2002, appellant was employed as a sheriff's

officer with the Hudson County Sheriff's Office. ("HSCO"). In July 2002, he

resigned from the HSCO in good standing and joined the New Jersey Transit

Police Department.

      In 2007, appellant filed an application with the CSC to be reemployed by

the HSCO in his former position. The CSC denied the request. It noted that

under the then-existing terms of N.J.S.A. 11A:4-9, sheriff's officers were only

eligible to be placed on a potential reemployment list within three years of their

departure. Appellant's application came after the expiration of that three-year

eligibility period (i.e., after July 2005), and consequently was rejected.




                                                                             A-5285-17T1
                                        2
      In 2010, appellant filed a second application with the CSC requesting to

be readmitted to the HSCO as a sheriff's officer. He relied upon essentially the

same eligibility arguments, which the CSC again denied.

      In or around February 2011, appellant rejoined the HSCO as a sheriff's

investigator, an unclassified position. 1

      In February 2015, the Legislature enacted P.L. 2015, c. 17, which

amended N.J.S.A. 11A:4-9.         The amendment permits the CSC to create

reemployment lists for sheriff's officers of unlimited duration, thereby

abolishing the former three-year limitation. The CSC subsequently amended its

own regulations, in like manner, to create sheriff's officer lists of unlimited

duration.

      In March 2015, appellant requested his name be placed on a newly created

sheriff's officer reemployment list. He requested retroactive seniority stretching

back to 2007, the year when he first had sought reemployment in that title. The

HSCO supported appellant's request.

      The CSC approved appellant's 2015 application in part, granting him

permanent appointment from the reemployment list for sheriff's officer,



1
  Unclassified positions are not subject to "[t]he permanent appointment rights"
of career service positions like sheriff's officer. N.J.A.C. 4A:4-1.3.
                                                                          A-5285-17T1
                                            3
effective March 30, 2015. The CSC's ruling implicitly rejected appellant's

request that the effective date of appointment begin earlier in 2007. The record

contains no indication that appellant pursued appellate review of that ruling.

      In 2017, the CSC announced a promotional examination for the title of

"Sheriff's Officer Sergeant." The exam had a closing date of November 21,

2017. The exam was open only to sheriff's officers who are qualified pursuant

to N.J.A.C. 4A:4-2.6(b), which requires that "applicants for promotion from

entry level law enforcement or firefighter titles shall have three years of

continuous permanent service in a title to which the examination is open, except

as otherwise provided by law." 2 (Emphasis added). Appellant applied to take

the exam.

      On December 20, 2017, the CSC's Division of Agency Services notified

appellant that he was ineligible to sit for the exam because he did not have the

required three continuous years of permanent employment in the position of

sheriff's officer at the time of the exam's closing date.              Appellant

administratively appealed that decision in January 2018.




2
  N.J.A.C. 4A:4-2.6(b) was enacted pursuant to N.J.S.A. 11A:4-14, which
empowers the CSC to "establish the minimum qualifications for promotion."
Appellant is not contesting the meaning or application of this regulation.
                                                                         A-5285-17T1
                                       4
      On June 8, 2018, the CSC denied appellant's request in a written decision.

The CSC found appellant had been a continuous permanent employee as a

sheriff's officer from March 30, 2015 until the exam closing date of November

21, 2017—a period of only two years, seven months and twenty-two days, and

therefore less than the three required years.

      The present appeal ensued. While the appeal was pending, appellant

moved to supplement the record to include a certification from a legislator

identified as a sponsor of the amendment to N.J.S.A. 11A:4-9. That motion was

denied.

      Appellant argues that the CSC's final agency decision misapplies the

pertinent statutes and regulations and is arbitrary and capricious. Specifically,

he contends that he has accumulated the required three years of continuous

service as a sheriff's officer by virtue of the adoption of the 2015 amendments

to N.J.S.A. 11A:4-9. The CSC rejected this legal argument, and so do we.

      Consistent with our judicial review of other administrative appeals, our

courts commonly have applied deference when reviewing decisions of the CSC,

or of its predecessor agencies that have administered the civil service laws. See,

e.g., Campbell v. Dep't of Civil Serv., 39 N.J. 556, 562, 578 (1963); Falcey v.

Civil Serv. Comm'n, 16 N.J. 117, 125 (1954); In the Matter of Sheriff's Officer,


                                                                          A-5285-17T1
                                        5
226 N.J. Super. 17, 21-22 (App. Div. 1988). "The burden of demonstrating that

the agency's action was arbitrary, capricious or unreasonable rests upon the

[party] challenging the administrative action." In re Arenas, 385 N.J. Super.
440, 443-44 (App. Div. 2006).

      In addition, "[a]n administrative agency's interpretation of statutes and

regulations within its implementing and enforcing responsibility is ordinarily

entitled to . . . deference." Wnuck v. N.J. Div. of Motor Vehicles, 337 N.J.

Super. 52, 56 (App. Div. 2001) (alteration in original) (quoting In re Appeal by

Progressive Cas. Ins. Co., 307 N.J. Super. 93, 102 (App. Div. 1997)).

Nonetheless, despite that general deference to the agency's interpretations, this

court is not bound by them. In re N.J.A.C. 7:1B-1.1 et seq., 431 N.J. Super 100,

114 (App. Div. 2013). Indeed, "[w]hile we must defer to the agency's expertise,

we need not surrender to it." N.J. Chapter of Nat'l. Ass'n of Indus. and Office

Parks v. N.J. Dep't of Envt'l Prot., 241 N.J. Super. 145, 165 (App. Div. 1990).

We do not automatically accept an agency's interpretation of a statute or a

regulation, but review purely legal questions de novo. Bowser v. Bd. of Trs.,

Police & Fireman's Ret. Sys., 455 N.J. Super. 165, 170-71 (App. Div. 2018).

      The key statute in this case, N.J.S.A. 11A:4-9, as amended in 2015, states

in relevant part as follows:


                                                                         A-5285-17T1
                                       6
            The [CSC] may establish the following types of eligible
            [reemployment] lists:

                  ....

            c. Regular reemployment, which shall include former
            permanent employees who resigned in good standing
            and whose reemployment is certified by the appointing
            authority as in the best interest of the service. The name
            of any such employee shall not remain on a
            reemployment list for more than three years from the
            date of resignation, unless otherwise extended pursuant
            to N.J.S.11A:4-6;

            d. Police, sheriff's officer, or fire reemployment, which
            shall include former permanent uniformed members of
            a police department, sheriff's office, or fire department
            who have resigned in good standing and whose
            reemployment is certified by the appointing authority
            as in the best interest of the service . . . .

            [N.J.S.A. 11A:4-9 (emphasis added).]

      The accompanying Senate Committee Statement clarifies that lists for

police, sheriff's officers, and fire reemployment under N.J.S.A. 11A:4-9(d) are

for "unlimited duration," unlike the regular reemployment lists in subsection (c),

which expire after three years. S. Law & Public Safety Comm. Statement to A.

3391 (Dec. 11, 2014) ("Committee Statement").           That concept has been

subsequently codified in the regulatory scheme in N.J.A.C. 4A:4-3.3(b)(3),

which creates sheriff's reemployment lists of unlimited duration.             The



                                                                          A-5285-17T1
                                        7
Legislature specifically made the amendment retroactive to January 1, 2002.

Committee Statement.

      As the CSC correctly states, the plain language of N.J.S.A. 11A:4-9 "only

speaks to [the] agency's discretion to establish sheriff's officer reemployment

lists and who may be included on such lists." It does "not provide for [Gillen's]

requested relief, i.e., an award of permanent status made retroactive to any date."

In sum, N.J.S.A. 11A:4-9, even as amended, does not govern the existing

requirements for exam eligibility.

      Appellant contends the 2015 amendment requires employees to "become

reemployed" in their former positions retroactive to 2002. That contention is

unsupported by the plain language of the statute. The statute only refers to the

power of the CSC to establish certain types of reemployment lists. Placement

on a regular reemployment list, as the name suggests, does not automatically

mean a person is immediately rehired into a prior position.          As the CSC

regulations illustrate, such eventual reemployment may hinge on a variety of

factors, such as whether a job title is subject to other, higher priority

reemployment lists, see N.J.A.C. 4A:4-3.7, and whether an eligible individual

commits disqualifying offenses while on the list. N.J.A.C. 4A:4-6.1.




                                                                           A-5285-17T1
                                        8
      The retroactivity provision within the amended statute does not bolster

appellant's argument. It merely signifies that "any permanent sheriff's officer

who resigned in good standing on or after January 1, 2002 may request that h is

or her name be placed on a sheriff's officer reemployment list." Hence, sheriff's

officers who had previously only been entitled to placement on reemployment

lists within three years of resigning are now eligible to seek reemployment at

any time. Sheriff's officers who had resigned after January 2002 and whose

eligibility had lapsed regain the opportunity to be placed on a reemployment list.

The statute confers no greater rights than that. 3

      Appellant has already benefited from the amended statute as it was

intended to operate. He tried to rejoin the HSCO as a sheriff's officer in 2007

and again in 2011. Because sheriff's officers were at that time (before the

amendment to N.J.S.A. 11A:4-9) only deemed to be eligible for three-year



3
    Although this court has already rejected appellant's efforts to admit a
certification by one of the original sponsors of the amendment that would
presumably support his interpretation, it should be noted that such a certification
does not help appellant. The after-the-fact views of an individual legislator as
to the meaning of a law carry little weight. See Tasca v. Bd. of Trustees, Police
& Firemen's Ret. Sys., 458 N.J. Super. 47, 56 (App. Div. 2019) (quoting
Tumpson v. Farina, 218 N.J. 450, (2014)) ("We will not presume that the
Legislature intended a result different from what is indicated by the plain
language or add a qualification to a statute that the Legislature chose to omit. ").


                                                                            A-5285-17T1
                                         9
limited reemployment lists, and his application came more than three years after

his 2002 resignation, he was denied each time. The HSCO ultimately rehired

him in a non-permanent (i.e., non-career service) role. Following the 2015

amendments, appellant again requested to be placed on a sheriff's officer

reemployment list. Pursuant to the amended statute and subsequent regulations,

he was duly placed on the list and ultimately rehired as a sheriff's officer. This

was precisely the outcome the amended statute was intended to achieve.

      Appellant's arguments are also inconsistent with the applicable

regulations.   The CSC's regulation explicitly permitting sheriff's officer

reemployment lists of unlimited duration clearly implements the amended

statute as described in the Committee Statement. The regulations also reflect a

difference between being placed on a reemployment list and actually becoming

reemployed. Since no current sheriff's officers can be displaced by former

officers who are newly eligible to be placed on the employment list, this

demonstrates that there is no automatic right to be reinstated in a prior position,

but merely a right to be placed on the reemployment list and become eligible for

future rehiring in the event a position becomes available. N.J.A.C. 4A:4-3.1.

      Appellant contends the CSC's decision is contrary to another CSC

regulation, N.J.A.C. 4A:4-7.10(d), which states that "[s]eniority commences as


                                                                           A-5285-17T1
                                       10
of the date of regular reemployment." He argues this section, when read "in

conjunction with the express language of the statute and its retroactive provision

compels no other conclusion than that [he] enjoys seniority in his permanent

title retroactive to 2011 when he became reemployed with HSCO." We disagree.

      N.J.A.C. 4A:4-7.10 gives effect to the terms of the statute, N.J.S.A.

11A:4-9, by clarifying the procedure for how an employee "may request

consideration for reemployment" through a reemployment list. N.J.A.C. 4A:4 -

7.10(a). Once an employee has been placed on a "regular reemployment list,"

and is subsequently rehired off of the list, only then does their seniority

commence. N.J.A.C. 4A:4-7.10(d). Contrary to appellant's assertions, N.J.A.C.

4A:4-7.10 clearly shows the rights and benefits in a title only "commence" after

a person has been placed on a reemployment list and subsequently rehired.

Gillen's rights as a permanent sheriff's officer, such as accrued seniority, would

not, and did not, commence until after he was rehired into a permanent position

off of an established reemployment list.

      To summarize, the CSC's decision is consistent with its own regulations

and with N.J.S.A. 11A:4-9. Hence, appellant's contrary position is unpersuasive.

We affirm the agency decision as legally sound.




                                                                          A-5285-17T1
                                       11
      To the extent appellant has presented other arguments, they lack sufficient

merit to warrant discussion. R. 2:11-3(e)(1)(D) and (E).

      Affirmed.




                                                                         A-5285-17T1
                                      12